DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “are disclosed,” and “In an example”. The abstract should not contain “are disclosed,” and “In an example”.  Correction is required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 9, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatani et al. (U.S. Patent Application Publication No. 2007/0192375).
As to claim 9, Nakatani et al. teaches method comprising:
receiving a system call from a server computing device to obtain attribute information pertaining a file to be accessed in a file system (See Nakatani et al., paragraph 30 wherein Nakatani discloses “the term "mirror" means a replica of a file system or a replica of a directory tree which constitutes a part of the file system” and paragraphs 93-95 and 191-195, wherein Nakatani discloses “an attribute 504, a value indicating an attribute of a directory tree is stored” and “The directory tree list 1100 is composed of a name 1101, an FS name 1102, a server 1103, an attribute 1104, and a global path 1105…the attribute 1104 is attribute information of each directory tree”); 
retrieving a mount parameter for the file system, wherein the mount parameter prescribes a computing architecture of a computing device to be serviced by the file system (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored”);
retrieving attribute information corresponding to the file and the file system (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored”);
providing the attribute information and the mount parameter in corresponding data structures (See Nakatani et al., paragraphs 93-95 and 191-195, wherein Nakatani discloses “an attribute 504, a value indicating an attribute of a directory tree is stored” and “The directory tree list 1100 is composed of a name 1101, an FS name 1102, a server 1103, an attribute 1104, and a global path 1105…the attribute 1104 is attribute information of each directory tree”; and
transmitting the data structures to the server computing device, in response to the system call (See Nakatani et al., paragraphs 65, 78 and 81-87,  wherein Nakatani discloses “communication processing module 206 is a program for controlling communications between the servers 110 over the interserver communication path 135. For example, when the mount point control table 400 is updated in one of the servers 110, the interserver communication processing module 206 send the update to the rest of the servers 110.” Nakatani also discloses the “mount point control table” which contains the path information from the servers to clients).

As to claim 14, Nakatani et al. as modified, teaches wherein the mount parameter is provided at a time of mounting the file system  (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored”).

As to claim 15, Nakatani et al. as modified, teaches wherein the computing device is to operate on a first computing architecture, and wherein the server and the file system are to operate on a second computing architecture (See Nakatani et al., paragraph 5, wherein Nakatani discloses “A network file system (NFS) has been proposed as one of file systems that allow access to files scattered over a network …when a file system is migrated among servers, each of the servers notifies location information of the migration destination in response to a request made by a client to access the file system” wherein Nakatani discloses that the file system is separate from the client device).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-7, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al. (U.S. Patent Application Publication No. 2007/0192375), in view of Mazumdar (U.S. Patent Application Publication No. 2019/0108099).
As to claim 1, Nakatani et al. teaches a server computing device comprising:	a processor; and a machine-readable storage medium (See Nakatani et al., paragraph 7, wherein Nakatani discloses “one or more client computers; and a storage system coupled to the client computers via a network…an interface coupled to the network, a processor coupled to the interface, and a memory coupled to the processor”) comprising instructions executable by the processor to: 
receive a request from a client device operating on a first computing architecture for accessing a file in a file system (See Nakatani et al., paragraphs 60-63, wherein Nakatani discloses “a request made by the client 150 to access a file in a file system”), wherein the file system operates on a second computing architecture (See Nakatani et al., paragraph 5, wherein Nakatani discloses “A network file system (NFS) has been proposed as one of file systems that allow access to files scattered over a network …when a file system is migrated among servers, each of the servers notifies location information of the migration destination in response to a request made by a client to access the file system” wherein Nakatani discloses that the file system is separate from the client device); 
make a system call to the file system to obtain attribute information pertaining to the file and the file system (See Nakatani et al., paragraph 30 wherein Nakatani discloses “the term "mirror" means a replica of a file system or a replica of a directory tree which constitutes a part of the file system” and paragraphs 93-95 and 191-195, wherein Nakatani discloses “an attribute 504, a value indicating an attribute of a directory tree is stored” and “The directory tree list 1100 is composed of a name 1101, an FS name 1102, a server 1103, an attribute 1104, and a global path 1105…the attribute 1104 is attribute information of each directory tree”); 
receive in response to the system call, from the file system, the attribute information and a mount parameter (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored”), wherein the mount parameter is to prescribe a computing architecture of a computing device to access the file system (See Nakatani et al., paragraphs 63-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406)). 
Nakatani et al. does not explicitly teach on determining the mount parameter to prescribe the first computing architecture, modify the attribute information to generate a modified attribute information, wherein the modified attribute information is of a bit-size conforming to the first computing architecture; and provide the modified attribute information to the client device.
Mazumdar teaches incremental file system backup with adaptive fingerprinting  (See abstract), in which he teaches on determining the mount parameter to prescribe the first computing architecture, modify the attribute information to generate a modified attribute information, wherein the modified attribute information is of a bit-size conforming to the first computing architecture; and provide the modified attribute information to the client device (see Mazumdar, paragraph 127, wherein Mazumdar discloses “disk performance and availability information for a plurality of disks in a cluster is acquired. The disk information may include information regarding disk fullness, disk performance (e.g., a historical rate of operations), disk age, and disk history or frequency of failures… the number of chunks to be stored for the snapshot or the chunk size may be adjusted over time based on the disk performance and availability information, the number of disks within the cluster, and/or the type of data protection codes required to obtain the desired level of data protection for the data chunks to be stored. In some cases, the number of data chunks to be stored may be determined based on the type of erasure coding applied. Both the chunk size and/or the number of data chunks to be stored for a given file size may vary over time based on disk availability, disk fullness, and disk performance.” Also see paragraphs 148 and 172, wherein Mazumdar discloses that the chunks are made up of bits).
Nakatani et al. and Mazumdar are from the analogous art of accessing files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Nakatani et al. and Mazumdar to have combined Nakatani et al. and Mazumdar. The motivation to combine Nakatani et al. and Mazumdar is to provide an method and system for storing files based on file size (See Mazumdar, paragraphs 30-31). Therefore, it would have been obvious to one skilled in the art to combine Nakatani et al. and Mazumdar.

As to claim 2, Nakatani et al. as modified, teaches wherein the attribute information is returned in attribute structures, with the mount parameter being returned in an unused field of an attribute structure (See Nakatani et al., paragraph 203 wherein Nakatani discloses “The administrator enters in the FS name entering field 1203 the name of an FS where the newly created mirror is to be stored. In the example of FIG. 12, "fs11" is entered in the FS name entering field 1203. The administrator enters in the inside-FS path entering field 1204 the path name of a head directory in the FS of the newly created mirror. In the example of FIG. 12, ‘/’ is entered in the inside-FS path entering field 1204. This means that the entire fs11 serves as the directory tree dt110. The administrator enters in the server entering field 1205 the name of the server 110 that is to manage the new mirror. In the example of FIG. 12, ‘sid3’ is entered in the server entering field 1205. The administrator enters in the LDEV entering field 1206 the name of an LDEV where the new mirror is to be stored. W,” wherein new field is read on unused field”).

As to claims 3 and 13, Nakatani et al. as modified, teaches wherein the unused field is an f_spare field in Network File System (NFS) based distributed file system (See Nakatani et al., paragraphs 202-205 wherein Nakatani discloses the new field which is read on unused field).

As to claims 4, and 18, Nakatani et al. as modified, teaches wherein to modify the attribute information, the instructions are executable to further: obtain a file identifier from the attribute information; derive an inode number of the file corresponding to the file identifier; and mask a portion of the inode number to provide a modified inode number, such that the modified inode number is of a bit-size corresponding to the first computing architecture (See Nakatani et al., paragraphs 72, and 87-97).

As to claim 5, Nakatani et al. as modified, teaches wherein the instructions are executable to mask an upper portion of the inode number to provide the modified inode number (See Nakatani et al., paragraphs 87-97, 167, 175 and 203 wherein Nakatani discloses “The administrator enters in the FS name entering field 1203 the name of an FS where the newly created mirror is to be stored. In the example of FIG. 12, "fs11" is entered in the FS name entering field 1203. The administrator enters in the inside-FS path entering field 1204 the path name of a head directory in the FS of the newly created mirror. In the example of FIG. 12, ‘/’ is entered in the inside-FS path entering field 1204. This means that the entire fs11 serves as the directory tree dt110. The administrator enters in the server entering field 1205 the name of the server 110 that is to manage the new mirror. In the example of FIG. 12, ‘sid3’ is entered in the server entering field 1205. The administrator enters in the LDEV entering field 1206 the name of an LDEV where the new mirror is to be stored. W,” wherein new field is read on unused field”).

As to claim 6, Nakatani et al. as modified, teaches wherein the attribute information comprises a file identifier, an inode number, a file size, a file type, a file object, blocks of file, a file owner, a file group identifier, or a file user identifier (See Nakatani et al., paragraphs 62, 87-97 and 167, wherein Nakatani discloses a file identifier).

As to claims 7, 16 and 19, Nakatani et al. as modified, teaches wherein the first computing architecture is a 32-bit computing architecture and the second computing architecture is a 64-bit computing architecture (See Nakatani et al., paragraphs 62, 87-97 and 167).

As to claim 17, Nakatani et al. teaches a non-transitory computer-readable medium comprising computer-readable instructions (See Nakatani et al., paragraph 7, wherein Nakatani discloses “one or more client computers; and a storage system coupled to the client computers via a network…an interface coupled to the network, a processor coupled to the interface, and a memory coupled to the processor”) being executable by a processing resource to: 
generate a system call to a file system to obtain attribute information pertaining to a file and a file system (See Nakatani et al., paragraph 30 wherein Nakatani discloses “the term "mirror" means a replica of a file system or a replica of a directory tree which constitutes a part of the file system” and paragraphs 93-95 and 191-195, wherein Nakatani discloses “an attribute 504, a value indicating an attribute of a directory tree is stored” and “The directory tree list 1100 is composed of a name 1101, an FS name 1102, a server 1103, an attribute 1104, and a global path 1105…the attribute 1104 is attribute information of each directory tree”), in response to a request from a client device operating on a first computing architecture (See Nakatani et al., paragraphs 60-63, wherein Nakatani discloses “a request made by the client 150 to access a file in a file system”), wherein the file system operates in a second computing architecture (See Nakatani et al., paragraph 5, wherein Nakatani discloses “A network file system (NFS) has been proposed as one of file systems that allow access to files scattered over a network …when a file system is migrated among servers, each of the servers notifies location information of the migration destination in response to a request made by a client to access the file system” wherein Nakatani discloses that the file system is separate from the client device); 
obtain, from the file system, the attribute information and a mount parameter (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored”), wherein the mount parameter is to prescribe a computing architecture of a computing device to access the file system (See Nakatani et al., paragraphs 63-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406)). 
Nakatani et al. does not explicitly teach cause to modify the attribute information to generate a modified attribute information, wherein the modified attribute information is of a bit-size conforming to the first computing architecture, on the mount parameter prescribing the first computing architecture; and cause to transmit the modified attribute information to the client device.
Mazumdar teaches incremental file system backup with adaptive fingerprinting  (See abstract), in which he teaches cause to modify the attribute information to generate a modified attribute information, wherein the modified attribute information is of a bit-size conforming to the first computing architecture, on the mount parameter prescribing the first computing architecture; and cause to transmit the modified attribute information to the client device (see Mazumdar, paragraph 127, wherein Mazumdar discloses “disk performance and availability information for a plurality of disks in a cluster is acquired. The disk information may include information regarding disk fullness, disk performance (e.g., a historical rate of operations), disk age, and disk history or frequency of failures… the number of chunks to be stored for the snapshot or the chunk size may be adjusted over time based on the disk performance and availability information, the number of disks within the cluster, and/or the type of data protection codes required to obtain the desired level of data protection for the data chunks to be stored. In some cases, the number of data chunks to be stored may be determined based on the type of erasure coding applied. Both the chunk size and/or the number of data chunks to be stored for a given file size may vary over time based on disk availability, disk fullness, and disk performance.” Also see paragraphs 148 and 172, wherein Mazumdar discloses that the chunks are made up of bits).
Nakatani et al. and Mazumdar are from the analogous art of accessing files. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Nakatani et al. and Mazumdar to have combined Nakatani et al. and Mazumdar. The motivation to combine Nakatani et al. and Mazumdar is to provide an method and system for storing files based on file size (See Mazumdar, paragraphs 30-31). Therefore, it would have been obvious to one skilled in the art to combine Nakatani et al. and Mazumdar.
9.	Claims 8, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatani et al., (U.S. Patent Application Publication No. 2007/0192375), in view of Mazumdar (U.S. Patent Application Publication No. 2019/0108099), in further view of Row et al. (U.S. Patent Application Publication No. 2002/0083111).
As to claims 8, 10 and 20, Nakatani et al. as modified, does not explicitly teach or disclose wherein the system call comprises a getattr call or a statfs call in Network File System (NFS) based distributed file system.
Row et al. teaches parallel I/O Network file server architecture (See abstract), in which he teaches wherein the system call comprises a getattr call or a statfs call in Network File System (NFS) based distributed file system (See Row et al., paragraph 130, wherein Row discloses “The directory maintenance commands which are supported by LNFS include the following messages based on conventional NFS: get attributes of a file (GETATTR); set attributes of a file (SETATTR)”).
Nakatani et al. as modified and Row et al. are from the analogous art of processing and/or disclosing a file server architecture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Nakatani et al. as modified and Row et al. to have combined Nakatani et al. as modified and Row et al.. The motivation to combine Nakatani et al. as modified and Row et al. is to provide optimized performance file operations in a network (See Row et al., paragraphs 18-22). Therefore, it would have been obvious to one skilled in the art to combine Nakatani et al. as modified and Row et al..
As to claim 11, Nakatani et al. as modified, teaches wherein the mount parameter is provided in Virtual File System (VFS) data structure of the file system (See Row et al., paragraphs 29, 83, 93 and 145, wherein Row discloses a “virtual file system”).

As to claim 12, Nakatani et al. as modified, teaches retrieving the mount parameter specified in the VFS data structure; and providing the mount parameter in an unused field of a data structure corresponding to virtual file system layer, returned in response to the system call (See Nakatani et al., Figure 15 and paragraphs 23; Also see paragraphs 163-169  wherein Nakatani discloses “the file system processing module 202 refers to the registered mount parameter in Step 1403. In the case where the mount parameter is a value indicating that no update request is issued (e.g., a value indicating that a reference request alone is issued), the file system processing module 202 judges that the client 150 does not have a possibility of issuing at least one of update requests and selects a mirror (Step 1406);” Also see paragraphs wherein Nakatani discloses 87, 93-96, wherein Nakatani disclose “ A D-tree name 501 indicates a directory tree identifier (ID), which is used to identify a directory tree as the D-tree name 402 of the mount point control table… an attribute 504, a value indicating an attribute of a directory tree is stored;” Also see Row et al., paragraphs 29, 83, 93 and 145, wherein Row discloses a “virtual file system”).


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9/30/22
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164